07/29/2020



                                                                                           Case Number: DA 20-0353

       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0353

EDWARD ZABROCKI,

            Petitioner and Appellant,

      v.
                                                                         SECOND ORDER
                                                               OF MEDIATOR APPOINTMENT
THE TEACHERS' RETIREMENT
SYSTEM OF THE STATE OF
MONTANA,

            Respondent and Appellee.

        Marc G. Buyske, the mediator previously appointed in this matter, has notified the
Court that he declines the appointment. Accordingly, Mr. Buyske’s order of mediator
appointment is hereby rescinded and
        IT IS ORDERED THAT Alice J. Hinshaw, 1 N Last Chance Gulch, Suite 1,
Helena, MT 59601, (406)442-1925, alice@hinshawlaw.net, whose name appears next
on the list of attorneys desiring appointment as mediators for Money Judgment appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this 29th day of July, 2020.




                                          Bowen Greenwood, Clerk of the Supreme Court